Citation Nr: 1143548	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the United States Supreme Court has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -- except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim -- the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In March 2006 and July 2007 letters, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  The letters also informed him of how disability ratings and effective dates are assigned.  See Dingess.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  Relevant in-service and post-service treatment reports are of record and the RO has obtained several VA examinations, most recently dated in February 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the pertinent VA examinations are more than adequate, as they were conducted by medical professionals and reflect review of the Veteran's prior medical records.  The respective examiners were able to fully assess and record the current severity of each service-connected disability.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio.
 
A TDIU claim may be granted where the schedular rating is less than total and the service-connected disabilities preclude a veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

First, it must be determined whether the Veteran meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities include:  post traumatic stress disorder (PTSD), evaluated as 70 percent disabling; and neck wound residuals, evaluated as 10 percent disabling.  The combined disability rating is 70 percent.  See August 2007 RO rating decision.  As such, the Veteran meets the threshold minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  The evidence, however, must also show that he is, in fact, unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The RO denied the TDIU claim in August 2006.  The Veteran sought reconsideration of this decision in January 2007.  See VA Form 21-4138.  The RO again denied the claim in August 2007; the Veteran thereafter perfected a timely appeal to this decision.  

A VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) dated in May 2006 shows that the Veteran reported that he was retired, and that he last worked in September 1996.

Private treatment records from Memorial Healthcare, dated in 2006, are shown to concern psychiatric-based treatment; an opinion regarding the employability of the Veteran was not included.  

The report of a July 2007 VA PTSD examination shows that, in diagnosing PTSD, the examiner reported that while the Veteran was presently working, he felt as if his employer may be looking for reasons to terminate him.  The Veteran commented that he did not feel totally unemployable, but "close to it."  He added that if he had a job like landscaping or grounds keeping he could do it, because he could work alone.  The examiner opined that there was not total occupational and social impairment due to PTSD signs and symptoms.  

The report of a July 2007 VA general medical examination report includes a diagnosis of gunshot wound residuals to the anterior neck.  This disorder, noted the examiner, caused no significant effects upon the Veteran's usual occupation.  

A handwritten note, supplied by a "staff psychiatrist," dated in March 2008, indicates that the Veteran was under his care for mental health services.  The Veteran was noted to have bipolar disorder Type I and PTSD.  He added that the Veteran's signs and symptoms were chronic and persistent in nature with a possibility of recurrence that impaired his level of function.  The psychiatrist added that the Veteran "can't hold a job."  

The Veteran was provided a VA muscles examination in February 2010.  It was noted that the Veteran was retired, having last worked in a factory where his neck wound residuals did not interfere with his work.  The examiner opined that the Veteran's gunshot wound residuals of the neck would not impact the Veteran's ability to be gainfully employed.  

The Veteran was also provided a VA PTSD examination in February 2010.  Like all of the VA examinations previously afforded the Veteran, his claims folder was reviewed in conjunction with the examination.  Regarding the employment history of the Veteran, it was noted that he had retired from General Motors in 1996, and that he thereafter worked for seven more years installing pools until 2003.  He stopped working on pools because of physical limitations.  After examining the Veteran the examiner opined that there was not total occupational and social impairment due to PTSD signs and symptoms.  Signs and symptoms of the Veteran's PTSD, however, added the examiner, resulted in deficiencies in areas such as judgment, mood, and thinking, but not work.  

The examiner added that the impairment due to the Veteran's PTSD did not preclude the ability for him to maintain employment with some accommodation.  The examiner noted that the Veteran's past employment history did not reflect evidence to support the PTSD being the primary contributant for either the use of sick leave or hospitalization.  The examiner concluded that the Veteran had the ability to engage in occupational pursuits which were relatively quiet and self directed.  It was also noted that the Veteran had been highly functional in the care of his wife, although that came at a cost to his emotional well being.  The examiner opined that this presented a larger obstacle [compared to his PTSD] to his being able to pursue gainful employment.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.

The evidence that supports the claim of TDIU includes various assertions made by the Veteran's accredited representative, and the handwritten statement received from the above-mentioned staff psychiatrist dated in March 2008.  While the March 2008 psychiatrist statement, in essence, described the Veteran's service-connected PTSD as preventing him from working, the preponderance of the medical evidence of record demonstrates that the Veteran is capable of work.  While the staff psychiatrist opined in March 2008 that the signs and symptoms attributable to the Veteran's service-connected PTSD (and his bipolar disorder Type 1, which is not service-connected) prevented him from holding a job, the two VA examiners in February 2010 (who conducted the muscles and PTSD examinations) essentially found that the Veteran could indeed work.  

The VA examiner who conducted the PTSD examination in February 2010 specifically commented that the Veteran still had the ability to engage in occupational pursuits which were relatively quiet and self directed.  He also reported a work history of the Veteran which was noted to consist of the Veteran working in the pool installation field until 2003.  The Board parenthetically notes that the Veteran, in the course of a July 2007 VA PTSD examination, informed the examiner that he was presently working.  This directly conflicts with information contained on the Veteran's TDIU application received by VA in May 2008, where he reported last working full-time in October 1996.  See VA Form 21-8940.  And, again, while the staff psychiatrist in March 2008 opined that the Veteran could not hold a job, this opinion was not accompanied by any supportive rationale.  

In view of the foregoing, the expert evidence regarding the Veteran's employability is plainly in conflict.  The larger question, however, remains whether there is a reasonable doubt concerning his capacity to obtain and retain gainful employment.  Minimal weight is given to the older statements about actual employment which are unclear as to the scope and duration of such work.  In any event, he was not working when interviewed in February 2010.  Although that interviewer opined that some form of employment was possible, his report nonetheless recited an extensive litany of substantial pathology over a protracted period.  In addition, the Veteran has a very high schedular rating for his PTSD.  While not dispositive in resolving the issue,  it is noteworthy that there is nothing about the Veteran's claim which is intrinsically implausible.  By its nature, PTSD poses particular obstacles to successful labor that may not be associated with other equivalently rated disabilities.  If there were only the one unfavorable opinion, then the evidence might be held to tilt against the Veteran.  In the absence of any challenge to the validity of the earlier opinion, that physician's conclusion raises a reasonable doubt about the Veteran's ability to secure and continue remunerative work.

ORDER

Entitlement to TDIU is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


